NO. 07-03-0494-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 5, 2004



______________________________





IN RE DELLA MAE FARRELL



_________________________________





Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

On December 29, 2003, relator, Della Mae Farrell, filed a Motion for Voluntary Dismissal pursuant to agreement of the parties and in accordance with Tex. R. App. P. 42.1(a)(1).  The motion includes a certificate of conference and a certificate of service that counsel for all parties was served a copy of the motion by first class mail on December 29, 2003.  No response to the motion has been received.  

Accordingly, without passing on the merits of the case, appellant’s Motion for Voluntary Dismissal is granted and the Petition for Writ of Mandamus is hereby dismissed.  
Tex. R. App. P. 42.1
(a)(1).  

All costs are assessed to the relator.  Having dismissed the Petition for Writ of Mandamus at the relator’s request and the parties not having opposed such request, no motion for rehearing will be entertained.  



Phil Johnson

Chief Justice